Marston, C. J.
We are of opinion that the plaintiff did not make out a case to be submitted to a jury. No fraud, duress, oppression or undue advantage was practiced or taken, nor was there any mistake make in the settlement. The attorney for his professional services had a lien upon the moneys collected by him, and in settling and paying over the proceeds, he had a right to ask for a final settlement and insist upon receiving a receipt for the moneys paid. It appears that Mrs. Eggemann had full and ample opportunity to examine the account submitted; that she fully understood the same; was advised by the defendant, and could have consulted with attorneys as to the reasonableness of the charges made, but did not do so. Yiew the matter in whatever light we may, still we are unable to sustain this judgment.
We are of opinion that the plaintiff below was bound by the settlement made, and that the judgment should be reversed with costs and a new trial ordered.
The other Justices concurred.